Citation Nr: 0618532	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim; 
(2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In a letter sent in August 2003, VA informed the 
veteran of the first three elements.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains to him claim."  However, he has 
effectively been notified of the need to provide such 
evidence.  The August 2003 letter and an April 2006 letter 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the RO.  In addition, a March 2004 
statement of the case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes the language "any 
evidence in the claimant's possession."  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO previously 
obtained the veteran's service medical records.  The RO has 
also obtained the veteran's service personnel records, VA 
treatment records and has afforded the veteran a VA 
examination.  Therefore, VA has fulfilled its duty to assist 
the veteran.

VA satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, he is not 
prejudiced by the Board's adjudication of his claim.

II.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and 4) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s), and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran claimed (see September 2003 written statements) 
that he has been diagnosed as having PTSD and that this PTSD 
is a result of stressors incurred in combat in Vietnam.  The 
veteran's service medical records, service personnel records, 
VA treatment records and September 2003 VA PTSD examination 
are all in the claims folder.  However, nowhere in the file 
is any reference made to a diagnosis of PTSD.  At a September 
2003 VA PTSD examination, the examining physician noted that 
the veteran did not meet the DSM-IV criteria for PTSD but the 
physician did diagnose him as having Dysthymic Disorder 
unrelated to service.  

The Board has considered the veteran's statement submitted in 
support of his argument that he suffers from PTSD related to 
active service.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active service or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

There can be no valid claim in the absence of proof of 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  With no medical diagnosis of the veteran having 
PTSD, the preponderance of the evidence is against the 
veteran's claim.  As a result, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.

____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


